Citation Nr: 0718708	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in May 2003.   

The case is being being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  A March 1990 rating decision denied the veteran's claim 
for service connection for PTSD; a timely notice of 
disagreement was not received.   

2.  Certain evidence received since the March 1990 rating 
decision raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
March 1990 rating decision, and the veteran's claim of 
service connection for PTSD has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board notes that this claim was originally denied by the 
RO in a March 1990 rating decision.  The veteran was notified 
of the decision and furnished notice of appellate rights and 
procedures.  However, he did not file a notice of 
disagreement, and the March 1990 decision became final.  38 
U.S.C.A. § 7105(c).  It is not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes here that the December 2002 rating decision 
did not expressly discuss the threshold question of whether 
new and material evidence had been received with which to 
reopen the claim.  Instead, the RO decided the veteran's case 
on a de novo basis (as if they had reopened the claim).  Even 
if the RO determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  The appellant has had the 
opportunity to present evidence and argument in support of 
his appeal.  There is no indication that the Board's present 
review of the claim will result in any prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in May 2002); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence before the RO at the time of the March 1990 
decision consisted of the veteran's service medical records 
(that showed no evidence of a psychiatric disability); and a 
November 1989 VA examination report that failed to diagnose 
the veteran with PTSD.  The basis for the denial was the fact 
that the veteran's service medical records showed no evidence 
of a psychiatric disability; and there was no current 
diagnosis of PTSD.  

The evidence submitted since the March 1990 RO rating 
decision is extensive.  It includes VA outpatient treatment 
records (as well as treatment records from private 
physicians) that contain a diagnosis of PTSD.  The new 
evidence also includes numerous statements from the veteran 
that include reports of new stressors, including a sexual 
assault.   

In view of the basis for the March 1990 denial of service 
connection for PTSD, the Board finds that the new evidence 
raises a reasonable possibility of substantiating the claim; 
and therefore constitutes new and material evidence.  The 
veteran's claim is therefore reopened.

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) at this 
time since it is anticipated that any deficiencies will be 
remedied by actions directed by the Board in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  The appeal 
is granted to this extent, subject to the provisions set 
forth in the following remand section of this decision. 




REMAND

The record shows that the veteran has claimed various 
stressors.  A January 2007 RO memorandum shows that the RO 
determined that the reported details of the claimed stressors 
were not specific enough to allow for a reasonable attempt to 
corroborate them.  The Board notes that a good many of the 
veteran's statements are quite vague and refer to events 
which would not allow for verification.  

However, the Board notes that t the veteran's first stressor 
statement consists of a Statement in Support of the Claim (VA 
Form 21-4138) dated August 1989.  In it, he stated that he 
was on a convoy on Highway QL 1 and that his unit picked up 
some men from the 101st Infantry.  The veteran reported that 
the man sitting next to him was hit in the right side of the 
head by a sniper.  The veteran stated that he believed the 
man's name was David Taylor and that the incident occurred in 
approximately August 1970.  It would seem reasonable to 
believe that the claimed incident involving this individual 
who the veteran has identified would be capable of 
verification by military sources. 

The Board also notes that one of the veteran's stressors is 
an alleged personal assault of a sexual nature.  He alleges 
that on March 7, 1970, he was hit over the head and then 
sexually assaulted.  In a February 2005 statement, a VA 
psychologist, William R. Steele, Psy.D., notes the claimed 
assault and comments that the veteran's ensuing behavior and 
cognitions are consistent with an individual having been 
sexually assaulted.  However, Dr. Steele does not refer to 
any behavior changes or otherwise offer a detailed rationale 
for his comment.  Given the nature of the claimed stressor 
and in recognition of the special provisions of 38 C.F.R. 
§ 3.304 regarding personal assault PTSD claims, the Board 
believes additional development is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran's 
claims file to the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
and request verification of the claimed 
death of David Taylor in a convoy in 
approximately August 1970, and 
verification that the veteran was 
assigned to the unit which was involved 
in the convoy.  

2.  The veteran should be scheduled for a 
VA PTSD examination by a psychiatrist.  
If JSRCC has verified a claimed stressor, 
the examiner should be informed of the 
details of the corroborated stressor.  It 
is imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special testing, to include 
psychological testing, should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer responses to the 
following:

     a)  Is there evidence of behavioral 
changes in the veteran's service records 
(medical and personnel) to suggest that 
the veteran was in fact sexually 
assaulted in March 1970?  Please offer a 
detailed discussion. 

     b)  If JSRCC has verified a claimed 
stressor, or if the examiner concludes 
that the claimed sexual assault actually 
occurred, then does the veteran suffer 
from PTSD due to such stressor(s)?  

3.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the claim is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


